Citation Nr: 1513173	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-00 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, dysthymic disorder, and alcohol dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO denied service connection for PTSD on the basis that the Veteran did not have evidence of a current diagnosis of PTSD or a verified stressor.   

2.  In September 2006, the Veteran filed a notice of disagreement with the October 2005 rating decision, and a statement of the case was issued in April 2007.  The Veteran did not submit a timely substantive appeal.  

3.  The evidence received since the October 2005 rating decision includes additional information resulting in verification of an in-service stressor.  That evidence relates to a previously unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision that denied the claim for service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2.  The evidence received since the October 2005 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

On review, the Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, an additional examination and medical opinion are necessary to confirm whether the Veteran has a PTSD diagnosis based upon stressors which are related to fear of hostile military or terrorist activity that is consistent with his service.  

The evidence is conflicting on the issue of whether the Veteran meets the diagnostic criteria for PTSD based upon his stressors.  In this regard, the November 2012 VA examiner selected the option on the examination form for PTSD criterion A indicating that the Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, after consideration of his two stressors.  However, in his conclusion, he stated that the Veteran's traumatic incidents did not meet the full diagnostic criteria associated with criterion A in that the Veteran's emotional response was not consistent with diagnostic thresholds for PTSD.  

The evidence also documents prior diagnoses of PTSD, some dating back to 1982.  For some of these diagnoses of PTSD, it is unclear what stressor(s) the physician was considering to support the basis for the diagnosis.  However, the Board notes the May 2005 VA treatment record where the Veteran reported seeing combat and the physician noted "probable PTSD (combat, plus finding his grandmother)."  It was later determined that the Veteran's stressors are related to his fear of hostile military or terrorist activity.  Thus, an examination and opinion is needed in this instance to confirm whether the Veteran's stressors are adequate to support a PTSD diagnosis.

The Board also notes that there are two negative nexus opinions rendered by March 2010 and November 2012 VA examiners with respect to dysthymic disorder.  The March 2010 examiner primarily relied on the absence of evidence of treatment for mental health until approximately 10 years after his discharge from service.  Similarly, the November 2012 examiner did not provide sufficient supporting rationale for his opinion.  In fact, his opinion is a bit unclear as to what history and traumatic events are the reasons for the Veteran's dysthymic disorder and alcohol dependence.  It is not clear that events in service have been ruled out.  As such, these issues must be clarified as directed below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

Any outstanding, relevant VA medical records should also be secured, to include any records dated since November 2014.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to identify all current psychiatric disorders. 

For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include being under attack by small arms fire or observing combat from his location at Bunker 500.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity. 

The examiner should also state whether the Veteran's alcohol dependency is caused by the Veteran's any primary psychiatric disorder.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should also conduct any other development deemed necessary as a result of the actions taken in the preceding paragraphs.
 
4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, to include VA treatment records (CAPRI) from the Milwaukee VA medical facility that have been associated with the virtual file in 2015 (contains records of treatment through November 2014) and Social Security Administration records.  

If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


